Motion of appellant Collier Service Corporation for reargument denied, with ten dollars costs. Motion for leave to appeal to the Court of Appeals denied. Stay granted until the granting or final refusal by the Court of Appeals of leave to appeal. Motion of appellant New York Rapid Transit Corporation for reargument denied, with ten dollars costs. Motion for leave to appeal to the Court of Appeals denied. Stay granted until the granting or final refusal by the Court of Appeals of leave to appeal. Present — Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ.